   8:20-cv-00301-BCB-MDN Doc # 9-1 Filed: 08/25/20 Page 1 of 5 - Page ID # 68




    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEBRASKA

SAMANTHA BUCHANAN AND )                        CASE NO. 8:20-CV-301
STEVEN BUCHANAN,       )
                       )
          Plaintiff’s, )
                       )                       DEFENDANT’S MOTION
     vs.               )                       DISMISS MEMORANDUM
                       )
MORTON SULLIVAN,       )
                       )
          Defendant.   )




                                               FACTS
       The defendant, Morton Sullivan has expressed his personal opinion on various topics of
concern over the years. On occasion those opinions have dealt directly with attitudes and
behaviors displayed by individuals and organizations operating in Omaha, Nebraska. Some have
sought to restrain his ability to exercise his First Amendment Right and express his opinion and
resorted to the Courts to impose that restraint. See, Sid Dillon Chevrolet v. Sullivan, 251
Neb.722,559 N.W.2d 740 (1997) and, J.Q. Office Equipment, Inc. v. Sullivan 230 Neb. 397,432
N.W.2d 211 (1988).
        The most recent example of this effort to impair Mr. Sullivan’s exercise of protected
speech occurred in the case brought in the Nebraska State District Court entitled Steven
Buchanan and Buck’s Inc. d/b/a Buchanan Energy and/or Bucky’s or Bucky’s Express v.
Sullivan, Case No. CI 20-4528. In this most recent case, the plaintiff sought a preliminary
injunction to enjoin Mr. Sullivan from expressing his personal opinion regarding the plaintiff’s
business operation. Judge Wheelock of the District Court of Douglas County, Nebraska took the
matter under consideration and issued an Order finding that the plaintiffs had not demonstrated
that their request for the injunction met one of the exceptions necessitated by the law regarding
prior restraint as outlined in the previous cases that sought to limit Mr. Sullivan’s First
Amendment right to freely express his personal opinion.
       In addition to the legal action undertaken by the plaintiffs, or on their behalf, self-help
had been employed in an effort to remove Mr. Sullivan’s cyber-gripe website from the internet.
Mr. Sullivan and the LLC that he operates has 67 websites on one server and 18 websites on
   8:20-cv-00301-BCB-MDN Doc # 9-1 Filed: 08/25/20 Page 2 of 5 - Page ID # 69




another server. Of those 85 websites only one was hacked. Only the site devoted to Bucky’s Gas
Station and Convenience store was hacked and temporarily deleted from the Internet. The site’s
deletion from the internet occurred on at least two separate occasions before the plaintiffs filed
their case in State District Court. The site was backed up and access was again available to
internet searches after a few hours. None of the other 84 cyber-gripe websites were deleted.
Then, following Judge Wheelock’s Order the site was hacked again. This time it was locked so
that Mr. Sullivan was unable to access the site. The hacker changed some of the content on the
site. But that effort, which is also a violation of state and federal law, did not end this matter. The
plaintiffs are now attempting to use the Federal Court and the Telecommunication Act to restrict
Mr. Sullivan’s exercise of his First Amendment right to express his personal opinion. However,
the manner and means by which Mr. Sullivan expressed his opinion does not fall within the
Telephone Consumer Protection Act. Any suggestion to the contrary is false and misleading.


                                       ARGUMENT
The plaintiff’s complaint fails to state a claim upon which relief can be granted


        A. Mr. Sullivan has scrupulously complied with Nebraska law regarding the manner in
which he exercises his right to Free Speech. Before distributing any message, he submits it to
the Nebraska Public Service Commission for review and approval. That was also the procedure
followed prior to offering his personal opinion in this instance.
        The Congress made it clear in 1991 that the reason for the implementation of the law was
due to the pervasive use of telemarketing in an attempt to sell goods and services to home and
businesses. Pub. L. 102–243, §2, Dec. 20, 1991, 105 Stat. 2394 (1)
        At that time, it was also noted that the technologies that might allow consumers to avoid
receiving the calls were not universally available. (Id.11). The concerns surrounding this law are
no applicable to this situation. Everyone today has access to caller identification which allows
for the recipient of the call to ignore it if they so choose. In addition, Mr. Sullivan has not been
attempting to market or solicit any recipient of his phone call. He is expressing an opinion on an
issue of safety as it relates to the plaintiff’s business.




                                                     2
   8:20-cv-00301-BCB-MDN Doc # 9-1 Filed: 08/25/20 Page 3 of 5 - Page ID # 70




     When considering passage of this law, the Congress specifically noted that the Constitution
does not prohibit restrictions on commercial telemarketing solicitations. (Id.8) By implication the
Constitution does protect the right of individuals to express their personal opinions. “Under the
First Amendment there is no such thing as a false idea.” Gertz v Robert Welch, Inc. 418
U.S.323,339 (1974) While statements of fact capable of defamatory meaning may be actionable,
statements of opinion are not. Id.
       Although, Mr. Sullivan does make phone calls that contains a message, the manner in
which he expresses his personal opinion, and the manner in which he delivers that personal
opinion does not fall within the definition of 47 U.S.C. §227(a)(1).
       In the early 1980’s Mr. Sullivan ordered parts from Faxtel, an American Company in
order to develop a calling system using a Faxtel 2000 computer. The system was used for a
variety of purposes. At the time, the system was fairly advanced and was capable of doing a
variety of tasks, including generating random and sequential calls. However, since that time the
equipment has broken down on a number of occasions. The original computer has been replaced
on two occasion when Mr. Sullivan has been able to locate another 386 computer. The company
that originally provided Mr. Sullivan with assistance when he purchased the equipment is no
longer in business in America, although a company in India does make products under the Faxtel
name. Regardless, parts for the 35-year-old piece of equipment are no longer available.
       When Mr. Sullivan seeks to make calls to various members of the public to express his
opinion regarding an issue, he starts at the Register of Deeds Office to check on addresses, he
uses the old POLK Directories to match addresses to phone numbers, and then he writes out
those numbers in long-hand before typing the list into the computer. The computer does not
generate the number.
       The definition of “automatic telephone dialing system” means equipment which has the
capacity
           (A) To store or produce telephone numbers to be called, using a random or sequential
               number generator; and
           (B) To dial such numbers
Mr. Sullivan’s equipment may have had the capacity to store and produce the numbers at one
time 35 years ago, but the equipment no longer has the capacity. Everything Mr. Sullivan does




                                                 3
   8:20-cv-00301-BCB-MDN Doc # 9-1 Filed: 08/25/20 Page 4 of 5 - Page ID # 71




on the computer is a result of his manually searching for the information in public records and
then manually entering that information into his computer.
       In addition, the calls made by Mr. Sullivan are not made for a commercial purpose or to
solicit anything from the listener. The calls are informational and recitations of Mr. Sullivan’s
personal opinions. Consequently, the plaintiffs’ claims must be dismissed because they are
without merit.
       B. The Free Speech Clause of the First Amendment prohibits the Government generally
from restricting expression because of its message, ideas, subject matter, or content. The
plaintiffs are clearly seeking to have the TCPA applied in a manner that would violate these
principles. Content-based restrictions on Speech are subject to strict scrutiny, and that the
application of the TCPA to this alleged factual situation is content based and unconstitutional.
         The bellweather of the First Amendment was to encourage the unfettered interchange of
ideas for bringing about the political or social changes desired by the people.
The plaintiff, Steven Buchanan built one of his gas stations/convenience marts on a site that had
been used to dump asbestos and materials made from asbestos. He was notified of the hazardous
materials on the proposed building site in 1998 but chose to ignore that information thereby
posing a risk to his employees and future customers. Mr. Sullivan’s phone approved by the
Nebraska Public Service Commission--were to alert the public to these health concerns and
motivate additional protective action by the plaintiffs in view of the Covid crisis.
       C. That calls made by Mr. Sullivan were not for the purpose of solicitation or for the sale
or promotion of any property, goods, or services




                                                      MORTON SULLIVAN, Defendant

                                                      By:/s/TERRENCE J. SALERNO
                                                      TERRENCE J. SALERNO#16035
                                                      809 N 96TH ST, STE 100
                                                      Omaha, Nebraska 68114
                                                      (402) 502-9002


                                                      Attorney for the Defendant




                                                  4
  8:20-cv-00301-BCB-MDN Doc # 9-1 Filed: 08/25/20 Page 5 of 5 - Page ID # 72




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
was served upon the recipients listed below by emailing the same on August 25, 2020

Jason M Bruno
Thomas G Schumacher
260 Regency Parkway Drive
Suite 200
Omaha NE 68114
law@sherrets.com




                                                    /s/TERRENCE J SALERNO




                                               5
